As executrices, it was the duty of the appellants to protect and conserve the estate committed to their care. But as they were personally interested in the property in question, claiming adversely to the estate to be the absolute owners of it, the interests of the estate in it were in fact protected by the intervention of one or more of the legatees, the appellees. That such intervention was reasonably necessary and prudent, the result of one of the suits seems to establish. Bean v. Bean, 71 N.H. 538. The result of that suit added to the estate or trust fund certain property which the executrices claimed to own individually. A finding by the superior court that the appellees are equitably entitled to reasonable compensation on this account out of the trust fund presents no error of law. Burke v. Railroad, 62 N.H. 531.
The fact that the appellees did not succeed in the second suit (Bond v. Bean, 72 N.H. 444) does not conclusively show that they may not also be entitled to remuneration from the estate for *Page 405 
the expenses incurred therein. It is merely a circumstance bearing upon the reasonableness of the services and the good faith in rendering them for the estate. In legal effect, they represented the estate as much as though they had been the executors of it. Bean v. Bean, 71 N.H. 538, 540.
Exception overruled.
All concurred.